      CASE 0:20-cr-00181-PJS-BRT Document 29 Filed 09/02/20 Page 1 of 4




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA



United States of America,
                                                     Crim. No. 20-181 (PJS/BRT)
                     Plaintiff,

v.
                                                     CORRECTED AMENDED
Dylan Shakespeare Robinson – 1;                       SCHEDULING ORDER
Bryce Michael Williams – 3;
Branden Michael Wolfe – 4,                         (correcting Defendant Numbers in
                                                              caption only)
                     Defendants.



       An indictment was filed on August 25, 2020. (Doc. No. 16.) An initial Scheduling

Order for Defendants Robinson, Williams, and Wolfe issued on August 27, 2020. (Doc.

No. 19.) Defendant Turner made his initial appearance on August 27, 2020, was

arraigned on August 31, 2020, and an Arraignment Order for Defendant Turner was

issued. (Doc. Nos. 22, 25, 26.)

       This Amended Scheduling Order is being issued to align Defendants Robinson,

Williams, and Wolfe’s dates with the dates in the Arraignment Order issued on August

31, 2020, for Defendant Turner. Defendants Robinson, Williams, and Wolfe will be

arraigned on the same date and time as the criminal motions hearing, now rescheduled for

October 14, 2020, at 2:00 p.m.
      CASE 0:20-cr-00181-PJS-BRT Document 29 Filed 09/02/20 Page 2 of 4




       Accordingly, IT IS HEREBY ORDERED that:

       1.     The government must make all disclosures required by Federal Rule of

Criminal Procedure 16(a) by September 8, 2020. D. Minn. LR 12.1(a)(1). In order to

avoid the need for a recess of the motions hearing, the government is requested to make,

by September 8, 2020, all disclosures which will be required by Fed. R. Crim. P. 26.2

and 12(h).

       2.     Defendants must make all disclosures required by Federal Rule of Criminal

Procedure 16(b) by September 14, 2020. D. Minn. LR 12.1(a)(2).

       3.     All motions in the above-entitled case must be filed and served consistent

with Federal Rules of Criminal Procedure 12(b) and 47 on or before September 21,

2020. 1 D. Minn. LR 12.1(c)(1). Counsel are advised that Magistrate Judge Thorson

does not require any courtesy copies related to pretrial motions. Counsel must

electronically file a letter on or before September 21, 2020 if no motions will be filed

and there is no need for hearing.

       4.     All responses to motions must be filed by October 5, 2020. D. Minn. LR

12.1(c)(2).

       5.     Any Notice of Intent to Call Witnesses must be filed by October 5, 2020.

D. Minn. LR. 12.1(c)(3)(A).




1
       “Before filing a motion under Fed. R. Crim. P. 12(b), the moving party must
confer with the responding party. The parties must attempt in good faith to clarify and
narrow the issues in dispute.” D. Minn. LR 12.1(b).
                                            2
      CASE 0:20-cr-00181-PJS-BRT Document 29 Filed 09/02/20 Page 3 of 4




       6.     Any Responsive Notice of Intent to Call Witnesses must be filed by

October 7, 2020. D. Minn. LR 12.1(c)(3)(B).

       7.     A motions hearing will be held pursuant to Federal Rules of Criminal

Procedure 12(c) where:

              a.     The government makes timely disclosures and Defendant identifies
                     in the motions particularized matters for which an evidentiary
                     hearing is necessary; or

              b.     Oral argument is requested by either party in its motion, objection or
                     response pleadings.

       8.     In the event motions a hearing is required, the hearing will be set for

October 14, 2020, beginning at 2:00 p.m. in Courtroom 6A, before Magistrate Judge

Becky R. Thorson. Counsel for Defendant Wolfe must file a letter by September 21,

2020, indicating whether his client consents to proceeding with the hearing by video

conference. If Defendant Wolfe does not consent to proceed by video conference, the

motions hearing may be held in person at a later date and time.

       TRIAL

              a.     IF NO PRETRIAL MOTIONS ARE FILED BY DEFENDANT:

       the following trial and trial-related dates are:

       9.     This case is scheduled for trial on November 2, 2020 at 9:00 a.m. in

Courtroom 14E, Minneapolis, before Judge Patrick J. Schiltz.

       10.    A status conference will be held on October 30, 2020, at 9:00 a.m. in

Courtroom 14E, Minneapolis, before Judge Patrick J. Schiltz. The government must

submit its lists of prospective witnesses and prospective exhibits at this

                                              3
      CASE 0:20-cr-00181-PJS-BRT Document 29 Filed 09/02/20 Page 4 of 4




conference.

      11.     Trial briefs, voir dire questions, proposed jury instructions, and trial-related

motions (including motions in limine) must be submitted to Judge Schiltz’s chambers by

4:00 p.m. on October 21, 2020. Responses to trial-related motions (including motions in

limine) must be submitted by 4:00 p.m. on October 26, 2020.

              b.     IF PRETRIAL MOTIONS ARE FILED, the trial date, and

other related dates, will be rescheduled following the ruling on pretrial motions.

Counsel must contact the Courtroom Deputy for District Judge Patrick J. Schiltz to

confirm the new trial date.



Dated: September 2, 2020                   s/ Becky R. Thorson
                                           BECKY R. THORSON
                                           United States Magistrate Judge




                                              4
